PER CURIAM.
This appeal by .the Pioneer Irrigation District is taken in the same ease and from the judgment that has been considered in Farmers’ Co-operative Ditch Company v. Riverside Irrigation District et al., Respondents, and Nampa & Meridian Irrigation District, Appellant, just decided by this court, ante, p. 450, 94 Pac. 761. The same questions are involved in this appeal as on that, and upon the authority of that case the judgment from which this appeal is taken will be affirmed. Costs awarded in favor of respondents.